Proceeeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of threatening another inmate. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory hearing surcharge refunded to petitioner’s account. Accordingly, the petition must be dismissed as moot, inasmuch as petitioner has received all the relief to which he is entitled (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Mercer v Artus, 70 AD3d 1073 [2010]).
Peters, J.P., Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Adjudged that the petition is. dismissed, as moot, without costs.